                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ANDREA NICHOLE                          )
EGGLESTON MAYO,                         )
                                        )
             Plaintiff,                 )
                                        )
     v.                                 )
                                        )      CASE NO. 1:18-CV-359-WKW
THE STATE OF ALABAMA                    )
DEPARTMENT OF HUMAN                     )
RESOURCES CHILD SUPPORT                 )
DIVISION,                               )
MAURICE A. EGGLESTON,                   )
VICTORIA STUART,                        )
AYANNA REARDEN,                         )
J. MICHAEL CONAWAY,                     )
LORI COLLIER INGRAM,                    )
                                        )
             Defendants.                )

                             FINAL JUDGMENT

     In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that this case is

DISMISSED with prejudice.

     The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.
DONE this 5th day of December, 2018.

                                 /s/ W. Keith Watkins
                       CHIEF UNITED STATES DISTRICT JUDGE




                               2
